In re Garcia, Michael J.; — Defendant; Applying for Supervisory and/or Remedial Writs, Parish of W. Baton Rouge, 18th Judicial District Court Div. B, No. 060459; to the Court of Appeal, First Circuit, No. 2008 KW 1049.
Denied. Based upon the state’s representation that it will not amend the one *885count of First Degree Murder to substitute the offense of second degree kidnapping for that of aggravated kidnapping as the underlying offense, the issue the defendant raises in his writ application is moot.